Case: 3:09-cr-00109-WHR-MRM Doc #: 695 Filed: 04/27/20 Page: 1 of 1 PAGEID #: 4013




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,

                              Plaintiff,             :       Case No. 3:09-cr-109


                                                             District Judge Walter H. Rice
        -   vs     -                                         Magistrate Judge Michael R. Merz

 PIERRE O. COLQUITT,

                              Defendant.             :



                                            ORDER


        For the reasons set forth in the Order Striking Motion (ECF No. 275), the following filings

 are STRICKEN: ECF Nos. 685 through 694.



 April 27, 2020.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge
